Citation Nr: 1201035	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen claims for service connection for a "nervous condition" and a sleep disorder, claimed as a generalized anxiety disorder, and, if so, whether the claims of service connection may be granted.

2.  Entitlement to service connection for depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA RO in Muskogee, Oklahoma, which denied service connection for coronary artery disease with congestive heart failure and cardiac arrhythmia, depression, and bilateral hearing loss; declined to reopen a previously denied claim of entitlement to service connection for a "nervous condition" (hereinafter, psychiatric disorder) and a sleep disorder, claimed as generalized anxiety; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2008, the Veteran submitted a notice of disagreement with the psychiatric disabilities and TDIU denials.  He subsequently perfected his appeal in August 2009.  

In addition to a claim for TDIU, the issues certified to the Board were entitlement to service connection for depression, a request to reopen claims for service connection for a psychiatric disorder and a sleep disorder, claimed as generalized anxiety disorder.  As discussed further below, the requests to reopen the claims for service connection for a psychiatric disorder claimed as a "nervous condition" and a sleep disorder, claimed as generalized anxiety disorder, are being reopened.  Those reopened claims constitute a claim for service connection for all acquired psychiatric disorders, to include a disorder manifested by disturbance of sleep.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his psychiatric disorder, whatever it is, causes him.)  Accordingly, the claim for service connection for depression, which has not been previously denied, is combined with the reopened claim for service connection for an acquired psychiatric disorder.  The issue on Remand is characterized as stated below.  

The original claims file has been lost or misplaced.  The existing file is a rebuilt claims file.  Although the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma obtained the Veteran's service treatment records and all VA treatment records, there are no procedural documents or private treatment records dated earlier than July 2008 in the claims file.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Muskogee, Oklahoma, conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a back disability, a neck disability, diabetes mellitus, type II, and chronic obstructive pulmonary disease, entitlement to special monthly compensation based on the need for aid and attendance, and a request to reopen a claim of entitlement to service connection for a cardiac disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include a disorder manifested by disturbance of sleep, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

FINDINGS OF FACT

1.  At his March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of entitlement to TDIU.

2.  The RO previously denied the Veteran's claim of entitlement to service connection for a psychiatric disorder and a sleep disorder, previously claimed as an anxiety disorder; it is presumed that the Veteran was properly informed of the adverse decision and his appellate rights.

3.  Evidence submitted subsequent to the prior denial bears directly and substantially upon the specific matter under consideration and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder and a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn as to this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The previous decision denying the Veteran's claim of entitlement to service connection for a psychiatric disorder and a sleep disorder, claimed as generalized anxiety, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2011).

3.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a psychiatric disorder and for a sleep disorder, claimed as generalized anxiety, has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's dismissed TDIU claim, as the claim is being dismissed, any issues regarding VCAA notice are irrelevant.

With respect to the Veteran's application to reopen his previously denied claim for service connection for a psychiatric disorder and a sleep disorder, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  On the record at his March 2011 hearing, the Veteran expressly withdrew his appeal for TDIU.  This withdrawal was effective immediately upon receipt by the Board at the March 2011 hearing.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

B. New and Material Evidence

The initial issue before the Board, with regard to the claimed psychiatric disabilities for which service connection has previously been denied, is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder and a sleep disorder.  

To establish jurisdiction over a claims of entitlement to service connection for a disorder for which service connection has previously been denied, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a psychiatric disorder condition and a sleep disorder.

After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to the requests to reopen claims for service connection for a psychiatric disorder claims as "a nervous condition," and for service connection for a sleep disorder, claimed as generalized anxiety disorder.

Where service connection for a disorder has been denied in a final decision, a subsequent claim for service connection for that disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element - here, proof that he at least has current psychiatric disability.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran has previously sought service connection for a psychiatric disorder claimed as a "nervous condition" and a sleep disorder.  As noted above, the claims file has been rebuilt and any previous denial(s) of service connection for a psychiatric disorder and sleep disorder are not available for review.  However, the Board presumes that the RO's determination that this claim has been previously denied.  See Saylock v. Derwinski, 3 Vet. App. 294, 295 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), "Principles of administrative regularity dictate a presumption that government officials 'have properly fulfilled their official duties'.")  As the claim is being reopened, the Veteran is in no way prejudiced by the application of the presumption of administrative regularity.

As the original denial cannot be located and the reasons for that decision are unknown, essentially any new evidence that addresses an element of service connection would fulfill the low burden of new and material evidence to reopen the claim.  New evidence submitted in conjunction with the Veteran's instant claim shows at least that the Veteran has been diagnosed with a psychiatric disability.  VA treatment records reflect various psychiatric diagnoses, including major depressive disorder, depression, and generalized anxiety disorder.  As the reason for the prior denial is unknown and these records address at least one element of service connection, the Board concludes that these treatment records satisfy the low threshold requirement for new and material evidence.  As such, the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, to include a disorder manifested by disturbance of sleep, is reopened.


ORDER

The appeal of the November 2008 rating decision denying entitlement to TDIU is dismissed.

As new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for a psychiatric disorder and a sleep disorder, to this extent only, the appeal is granted.


REMAND


After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include a disorder manifested by disturbance of sleep.

Specifically, there is no VA examination or nexus opinion in the rebuilt claims folder, nor is it clear whether the Veteran has ever been afforded a VA examination to address his claim for service connection for a psychiatric disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records show that the Veteran was afforded a psychiatric evaluation in service, finding that he had a schizoid personality.  Additionally, the Veteran noted several psychiatric symptoms on his September 1965 separation Report of Medical History, including nightmares, depression, nervous trouble, and bedwetting.  VA treatment records also show various psychiatric diagnoses, including major depressive disorder, depression, and generalized anxiety disorder.  The Veteran claims that his in-service psychiatric symptoms resulted in his current psychiatric disability.

In light of the evidence showing current psychiatric diagnoses, in-service psychiatric symptoms, and the Veteran's contention that his current psychiatric disability is the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

Further, the Board notes that the Veteran reported during a September 1965 psychiatric evaluation that he had experienced nerves for the previous four years, following a pre-service automobile accident.  As these symptoms may indicate a pre-service psychiatric disorder, the examiner should also provide an opinion on whether the Veteran had a preexisting psychiatric disorder and, if so, whether it was aggravated by his military service.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, must be remanded for a VA examination and opinion.

Additionally, a January 2008 VA treatment record indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Although it is unclear whether these disability benefits are related to the Veteran's psychiatric disabilities, the Board finds any SSA disability records may be relevant to his psychiatric disability claims.  However, it does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the disabilities for which he receives SSA benefits are related to his current appeal.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA psychiatric treatment records from the Oklahoma City and Topeka VA Medical Centers, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder(s) was/were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

If the examiner assigns a diagnosis of a personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the Veteran's reported history of "nervous trouble" during his September 1965 in-service psychiatric evaluation.  The examiner should state whether this constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  If the examiner determines that the Veteran's psychiatric disorder preexisted military service, the examiner must also indicate whether it is clear and unmistakable that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent, "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include a disorder manifested by disturbance of sleep, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


